                                                                           Clerk of the Superior Court
                                                                           *** Electronically Filed ***
                                                                                M. Cain, Deputy
                                                                             1/16/2020 10:33:00 AM
                                                                               Filing ID 11283083




 1

 2
 3

 4

 5
 6 Dennis I. Wilenchik, #005350
   Ross P. Meyer, #028473
   Jordan C. Wolff, #34110
 7 admin@wb-law.com
   Attorneys for Plaintiff John Moon
 8
                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 9
                           IN AND FOR THE COUNTY OF MARICOPA
10
     CHAD LANDAU, et. al.,                          Case No.: CV2018-007262
11
                                                 PLAINTIFF MOON’S PARTIAL
12                               Plaintiffs,       MOTION FOR SUMMARY
                                                   JUDGMENT ON BREACH
13          vs.                                    OF FIDUCIARY DUTY RE
                                                      DIEGO POPS, LLC
14
     RYAN and CAITLIN JOCQUE, husband                    (Liability only)
15   and wife,
                                                   (Oral Argument Requested)
16                               Defendants.

17                                                              (Assigned to the
                                                           Honorable Daniel G. Martin)
18

19

20         Plaintiff John Moon (“Moon”), by and through undersigned counsel, files this Partial
21 Motion for Summary Judgment on Breach of Fiduciary Duty re Diego Pops, LLC (“Motion”).

22 Moon requests that the Court enter an order finding that Defendant Ryan Jocque (“Defendant” or

23 “Jocque”) breached the fiduciary duties he owed to Moon as a Manager of Diego Pops, LLC and
24 that Moon was damaged.

25
     Case 2:20-ap-00169-DPC    Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47          Desc
26                             Main Document    Page 1 of 13
 1         Moon requests that this Court enter an order determining that Jocque owed a fiduciary duty
 2 to Moon with regard to Moon’s membership interest in Diego Pops, LLC and that Jocque breached

 3 that fiduciary duty. Further, Moon requests that this Court find that even though Moon’s exact

 4 damages will be determined at trial, Jocque’s breach of fiduciary duty is subject to punitive

 5 damages and those are appropriate in this circumstance.

 6         This Motion is supported by the following Memorandum of Points and Authorities.
 7                     MEMORANDUM OF POINTS AND AUTHORITIES
 8         The Verified Complaint filed May 9, 2018 (“Complaint”), alleges eighteen different
 9 actions against Defendants Ryan and Caitlin Jocque related to the operations and investments in

10 a number of different entities. This Motion is with regard to Count IX—Breach of Fiduciary Duty
11 regarding Diego Pops, LLC.

12         Diego Pops, LLC, an Arizona limited liability company (“Diego Pops”), was formed on
13 December 18, 2013 and owned by BKN Investments, LLC (“BKN Investments”). See Plaintiff
14 Moon’s Statement of Facts in Support of Motion for Summary Judgment on Breach of Fiduciary

15 Duty Re Diego Pops, LLC (“SOF”), ¶ 1. At all relevant times, Jocque was a Manager of Diego

16 Pops. SOF, ¶ 2.

17         On March 1, 2014, Diego Pops’ Member and Managers executed an Operating Agreement
18 (“Operating Agreement”). SOF, ¶ 3. As of March 1, 2014, the Managers of Diego Pops were

19 Defendant and Chad Landau (“Landau”) and the sole Member was BKN Investments. SOF, ¶¶ 4-

20 5. Under the Operating Agreement, “distributions of Cash Flow shall be made quarterly (or more

21 often as the Managers shall determine), to the Members, pro rata in accordance with their

22 respective Percentage Interests.” SOF, ¶ 6.

23         On October 21, 2014, Moon invested $315,000 for a thirty-five (35%) percent membership
24 interest in Diego Pops. SOF, ¶ 7. Diego Pops’ attorney, Brooks Holcomb, confirmed this

25
     Case 2:20-ap-00169-DPC     Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47          Desc
26                              Main Document 2Page 2 of 13
 1 investment in email dated March 2, 2016. SOF, ¶ 8. Diego Pops provided Moon a 2014 K-1,

 2 which confirmed that Moon held a thirty-five (35%) percent membership interest in 2014 for a

 3 capital contribution of $315,000. SOF, ¶ 9.

 4            In late 2016 to early 2017, Moon and Defendant began discussing a potential buyout of
 5 Moon’s interest in Diego Pops. See SOF, ¶ 10. On February 15, 2017, Jocque emailed Landau

 6 and indicated the terms of Moon’s buyout. SOF, ¶ 11. In part, the terms stated that Defendant

 7 would buy Moon’s thirty-five (35%) percent membership interest in Diego Pops for $315,000—
 8 the same number as Moon’s investment. SOF, ¶ 11. Moon and Jocque negotiated the terms of

 9 Moon’s buyout and entered into a Membership Interest Purchase Agreement with Defendant for

10 the sale of his thirty-five (35%) percent membership interest for $332,500 (hereinafter referred to
11 as the “Agreement”). SOF, ¶ 12. The Agreement was not executed until March 20, 2017. SOF, ¶

12 13.

13            Between October 21, 2014 and March 20, 2017, Moon never received a distribution. SOF,
14 ¶ 14. Albeit, on or around February 21, 2017, Jocque caused Diego Pops to issue a distribution to

15 some members (“February Distributions”). SOF, ¶ 15. Despite having a 35% interest in Diego

16 Pops on or around February 21, 2017, Jocque did not issue Moon a distribution. SOF, ¶ 16. The

17 February Distributions were voided at Jocque’s direction. SOF, ¶ 17. On March 21, 2017, Diego

18 Pops issued Jocque a distribution in the amount of $70,000. SOF, ¶ 18. 1

19            Jocque did not disclose to Moon that distributions were issued and then voided to
20 member(s) on or around February 21, 2017. See SOF, ¶ 19. Nor did Jocque disclose that Diego

21 Pops would be issuing distributions to members immediately after Moon’s membership interest

22 was purchased by Jocque. See SOF, ¶ 20.

23

24
     1
25       Jocque and Moon both held a 35% membership interest in Diego Pops prior to March 21, 2017.
     Case 2:20-ap-00169-DPC       Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47         Desc
26                                Main Document 3Page 3 of 13
 1         Jocque took steps acting as a Member and Manager, by filing insurance documents with
 2 Liberty Mutual. See SOF, ¶ 21.

 3                                       LEGAL ARGUMENTS
 4         I.     Jocque Owed Moon a Fiduciary Duty.
 5         Moon was a member of Diego Pops. He invested $315,000 on or around October 21, 2014
 6 and received thirty-five (35) membership interest points. Moon sold his membership interest to

 7 Jocque on or around March 20, 2017. Under In re Sky Harbor Hotel Properties, LLC, 246 Ariz.
 8 531, 532, ¶¶ 1-2, 443 P.3d 21, 22 (2019), a manager owes a common law fiduciary duty to the

 9 company and a member owes a common law fiduciary duty to the company if the member is an

10 agent of the LLC. The Supreme Court held that “[i]f management is vested in one or more
11 managers, by law they are deemed agents of the LLC ‘for the purpose of carrying on its business

12 in the usual way.’” Id. at 533, ¶ 8, 443 P.3d at 23 (quoting A.R.S. § 29-654(B)(1)). A fiduciary

13 duty has been characterized as “imposing the obligation of loyalty,” “the obligation of the utmost
14 good faith in their dealings,” and “requiring a high degree of care.” Id. at ¶ 7. “[T]he nature of the

15 fiduciary relationship for agents includes a duty of loyalty, a duty of good faith, and a duty of

16 care.” Id.

17         Here, it is undisputed that Jocque was a manager of the Company and was also an agent of
18 Diego Pops. See SOF, ¶¶ 2, 21. Thus, Jocque owed a common law fiduciary duty to Diego Pops

19 and its members— including Moon from October 21, 2014 through March 20, 2017. This

20 fiduciary duty included an obligation of loyalty, the utmost good faith in his dealings with

21 members, and a high degree of care.

22         II.    Jocque Had a Duty to Disclose That Diego Pops Would Be Issuing
                  Distributions.
23
           The Arizona Supreme Court has held that “liability for nondisclosure occurs under § 551
24
     of the RESTATEMENT (SECOND) OF TORTS and lies against ‘[o]ne who fails to disclose to
25
     Case 2:20-ap-00169-DPC      Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47             Desc
26                               Main Document 4Page 4 of 13
 1 another a fact . . . if, but only if, he is under a duty to the other . . . to disclose the matter in

 2 questions.” Wells Fargo Bank v. Ariz. Laborers, Teamsters & Cement Masons Local No. 395

 3 Pension Trust Fund, 201 Ariz. 474, 496, ¶ 88 n. 22, 38 P.3d 12, 34, n. 22 (2002). The

 4 RESTATEMENT (SECOND) OF TORTS § 551 (“Restatement”), provides:

 5         (1)    One who fails to disclose to another a fact that he knows may justifiably
 6                induce the other to act or refrain from acting in a business transaction is
                  subject to the same liability as though he had represented the nonexistence
 7                of the matter that he has failed to disclose, if, but only if, he is under a duty
                  to the other to exercise reasonable care to disclose the matter in question.
 8
           (2)    One party to a business transaction is under a duty to exercise reasonable care
 9                to disclose to the other before the transaction is consummated,
                  (a)     Matters known to him that the other is entitled to know because of a
10
                          fiduciary or other similar relation of trust and confidence between
11                        them; and
                  (b)     Matters known to him that he knows to be necessary to prevent his
12                        partial or ambiguous statement of the facts from being misleading;
                          and
13                (c)     Subsequently acquired information that he knows will make untrue or
                          misleading a previous representation that when made was true or
14
                          believed to be so; and
15                (d)     The falsity of a representation not made with the expectation that it
                          would be acted upon, if he subsequently learns that the other is about
16                        to act in reliance upon it in a transaction with him; and
                  (e)     Facts basic to the transaction, if he knows that the other is about to
17                        enter into it under a mistake as to them, and that the other, because of
18                        the relationship between them, the customs of the trade or other
                          objective circumstances, would reasonably expect a disclosure of
19                        those facts.

20         Jocque had a duty to disclose that Diego Pops created and issued distribution checks on or

21 around February 21, 2017. Further, Jocque held a duty to disclose that Diego Pops would be

22 issuing distributions to its members on March 21, 2017. The act of not disclosing this information

23 to Moon, a member of Diego Pops, violates the Restatement and his duty owed to Moon. Wells

24 Fargo Bank, 201 Ariz. at 496, ¶ 88, n. 22, 38 P.3d at 34, n. 22.

25
     Case 2:20-ap-00169-DPC      Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47              Desc
26                               Main Document 5Page 5 of 13
 1         Generally, in Arizona, a seller or buyer of securities does “not owe a duty to disclose inside
 2 information to a shareholder when purchasing that shareholder’s stock, so long as the officer or

 3 director does not actively mislead the shareholder.” Caruthers v. Underhill, 230 Ariz. 513, 522, ¶

 4 34, 287 P.3d 807, 816 (App. 2012); see Cal X-Tra v. W.V.S.V. Holdings, LLC, 229 Ariz. 377, 393,

 5 ¶ 52, 276 P.3d 11, 27 (App. 2012) (“the fiduciary has a duty to deal fairly, not fraudulently, and

 6 to disclose the true facts, not deceive.”); see also In re Estate of Thurston, 199 Ariz. 215, 219, 16

 7 P.3d 776, 780 (App. 2000) (“Moreover, if a fiduciary who speaks falsely or refuses to reveal the
 8 truth also personally profits by his fraudulent conduct, that conduct will justify intervention by

 9 the court even in a collateral proceeding.”); see also Nutek Information Systems, Inc. v. Ariz. Corp.

10 Com’n, 194 Ariz. 104, 110, ¶ 25, 977 P.2d 826, 932 (App. 1998) (“However, when the role of
11 members amounts only to the power to approve the management efforts of a third party . . . the

12 members are no different than shareholders.”).“However, if ‘special facts’ exist, the officer or

13 director has a limited fiduciary duty to disclose facts that affect the value of the stock being
14 purchased.” Id (quoting Steinfeld v. Nielsen, 15 Ariz. 424, 445, 139 P. 879, 888 (1913)). The

15 special facts exception from Steinfeld relied on those in Strong v. Repide, 213 U.S. 419, 29 S.Ct.

16 521, 53 L.Ed. 853 (1909). See Caruthers, at 522, ¶ 34, 287 P.3d at 816. “Steinfeld noted that the

17 special facts in Strong were that the purchaser was a director of the corporation, owned seventy-

18 five percent of the company’s stock, was the administrator general of the company, and was the

19 chief negotiator for the sale of company lands that would greatly increase the value of the stock.”

20 Id. “The negotiations for the sale were pending when the purchaser director bought the shares

21 from a shareholder who was not a corporate officer, was not involved in managing the company,

22 and was not involved in the sale of the property.” Id. “The Strong court found that the purchaser

23 director’s failure to disclose the pending sale of the company lands constituted fraud.” Id.

24

25
     Case 2:20-ap-00169-DPC      Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47             Desc
26                               Main Document 6Page 6 of 13
 1         The Steinfeld court distinguished the facts of Strong “to find no special facts” because the
 2 seller in Steinfeld “was a director of the company (which was a mining and smelting company),

 3 was the superintendent of the mines and the smelter, and had intimate knowledge of the value of

 4 the mines and the operation of the smelter.” Caruthers, at 522, ¶ 35, 287 P.3d at 816. “The court

 5 concluded that there were no special facts known to the buyer that were not also known to the

 6 seller.” Id.

 7         Here, there are special facts that are not distinguished as the Steinfeld court distinguished
 8 Strong, namely Jocque was a manager of Diego Pops, Moon was not (Moon was a passive

 9 member, SOF, ¶ 21); Jocque had intimate knowledge of the value of Diego Pops, Moon did not;

10 Jocque knew the Company had issued a distribution, Moon did not; and Jocque knew Diego Pops
11 was going to issue a distribution after Jocque acquired Moon’s membership interest, Moon did

12 not.

13         Therefore, even if Jocque did not owe a duty to disclose inside information, here special
14 facts existed, which required disclosure of information that affected the value of Moon’s

15 membership interest.

16         Further, A.R.S. § 44-1991(A)(2) requires that in the purchase or sale of securities, there is
17 an affirmative duty not to mislead. See also Hirsch v. Arizona Corp. Com’n, 237 Ariz. 456, 463,

18 ¶ 25, 352 P.3d 925, 932 (App. 2015). “Materiality is based upon an objective standard.” Id., at ¶

19 27. The requirement of materiality is satisfied by “a showing of substantial likelihood that, under

20 all the circumstances, the misstated or omitted fact would have assumed actual significance in the

21 deliberations of a reasonable buyer.” Id. at 463-64, ¶ 27, 352 P.3d at 932-33 (emphasis in original,

22 internal quotation omitted). “Under this test, there is no need to investigate whether an omission

23 or misstatement was actually significant to a particular buyer.” Id. at 464, ¶ 27, 352 P.3d at 933.

24 While this statute is specifically dealing with fraud in the purchase of sale or securities, it is

25
     Case 2:20-ap-00169-DPC      Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47            Desc
26                               Main Document 7Page 7 of 13
 1 applicable here in the sense of information that is required to be disclosed to a purchaser or seller.

 2 See A.R.S. §§ 29-602 to -857. Here, Moon has stated that this information would have been

 3 significant to him. See SOF, ¶¶ 22-23.

 4         III.   Jocque Breached His Duty to Disclose Information to Moon
 5         Prior to the Agreement, Jocque did not disclose that Diego Pops had planned to issue
 6 distribution checks on or around February 21, 2017 or shortly after the Agreement. See SOF, ¶

 7 19. In fact, other members received a Distribution Check, that was later voided, but Moon did not.
 8 See SOF, ¶¶ 14-17. Per section 4.5.1 of the Operating Agreement, Moon was entitled to receive a

 9 distribution of Cash Flow, like the other members, pro rata in accordance with his membership

10 interests. Had Moon known this information, he would not have sold his membership interest in
11 Diego Pops, because he would have received distribution(s). See SOF, ¶ 22. And he would have

12 known that Diego Pops was beginning to operate at a significant level in which it would issue

13 additional distribution checks in the future. See SOF, ¶ 23.
14         This omission and nondisclosure of the foregoing information was a breach of Jocque’s
15 fiduciary duties to Moon, as a member of Diego Pops.

16         IV.    Jocque’s Actions Were the Cause of Moon’s Damages
17         In Security Title Agency, Inc. v. Pope, the Arizona Court of Appeals held that an instruction
18 to the jury was appropriate for causation, if the defendant helped “produce the damages and if the

19 damages would not have occurred without the breach.” 219 Ariz. 480, 492, ¶ 48, 200 P.3d 977,

20 989 (App. 2008). Here, Moon would not have sold his shares had Jocque informed him that Diego

21 Pops was successful enough to issue distributions. See SOF, ¶ 23. Instead, Moon would have held

22 onto his membership interest, taken distributions, and then decided whether to sell or hold onto

23 his shares as he would have understood Diego Pops had become a substantially profitable

24 business. See SOF, ¶¶ 22-23. By failing to disclose the necessary information, Jocque denied

25
     Case 2:20-ap-00169-DPC      Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47             Desc
26                               Main Document 8Page 8 of 13
 1 Moon the ability to make that informed decision. Therefore, had Moon been informed, no

 2 damages would have occurred from this action, as he would have taken his distribution and held

 3 onto his membership interest in Diego Pops.

 4         V.     Damages
 5         In large part, Moon will seek to establish his damages at trial, or at a later stage in this
 6 matter as discovery occurs. Without actual financial information regarding Diego Pops’ profits

 7 after Jocque purchased Moon’s membership interest, it is very difficult to establish an amount of
 8 damages. However, this section will argue for a summary judgment finding that punitive damages

 9 are necessary under this claim.

10         “In Arizona, punitive damages are awarded only in the most egregious of cases, where it
11 is proved by clear and convincing evidence that the defendant engaged in reprehensible conduct

12 and acted with an evil mind.” Pope, 219 Ariz. at 498, ¶ 81, 200 P.3d at 995 (internal quotations

13 omitted). “Thus, the critical inquiry is whether an award of punitive damages is appropriate to
14 penalize a party for outwardly aggravated, outrageous, malicious, or fraudulent conduct that is

15 coupled with an evil mind. Id. (internal quotations omitted). “A defendant acts with the requisite

16 evil mind when he intends to injure or defraud, or deliberately interferes with the rights of others,

17 consciously disregarding the unjustifiable substantial risk of significant harm to them.” Id.

18 (internal quotations omitted).

19         The Arizona Court of Appeals has upheld punitive damages in similar situations to this
20 matter. See Rhue v. Dawson, 173 Ariz. 220, 232, 841 P.2d 215, 227 (App. 1992) (for the

21 proposition that punitive damages warranted by evidence defendant deliberately misled and

22 intended to injure plaintiff in breach of fiduciary duty). In Rhue, Rhue proposed to Dawson that

23 they form a partnership where Rhue would be the partner with shopping center development

24 expertise and Dawson would be the financial partner, contributing the bulk of capital and

25
     Case 2:20-ap-00169-DPC      Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47            Desc
26                               Main Document 9Page 9 of 13
 1 facilitating financing. Id. at 223, 841 P.2d at 218. The two formed a partnership, however they did

 2 not immediately formalize their partnership in writing, but circulated drafts of an agreement,

 3 which was named Shopping Center Enterprises of Arizona. Id. Acting on this partnership, Rhue

 4 identified two potential properties, which the entity eventually purchased. Id. These two properties

 5 were separated only by 75th Street in Scottsdale, Arizona, and Rhue and Dawson planned to

 6 develop both properties into a unified shopping center. Id.

 7         To facilitate the financing, Dawson contacted an appraiser, which provided an “as is”
 8 market value appraisal of each property, which was $3,625,000. Id. Later, the appraiser provided

 9 Dawson with a letter indicating that by combining the properties, their value would be worth

10 $15,625,000. Id. Dawson and Rhue estimated the costs of developing and renovating the property
11 at $11,849,580, with a projected profit of $3,775,420, and Rhue being entitled to one-half of the

12 profits at $1,887,710. Id. at 223-24, 841 P.2d at 218-219.

13         Seven days after receiving the combined appraisal, Dawson presented a Joint Venture
14 Agreement for Rhue’s signature and pressured him to sign the agreement within a time frame too

15 short to permit Rhue to read the agreement. Id. at 224, 841 P.2d at 219. Rhue asked Dawson

16 whether certain changes that were previously discussed and agreed upon were reflected in the

17 Joint Venture Agreement, and Dawson affirmatively replied. Id. However, Dawson failed to

18 identify a section that permitted Dawson the unilateral Option to Purchase by merely “returning

19 any capital contribution Rhue had made.” Id.

20         The Court of Appeals, in Rhue, stated that the jury determined “that Dawson intentionally
21 failed to disclose to Rhue that the agreement contained a buyout provision and that Dawson locked

22 Rhue out of the partnership offices.” Id. at 226, 841 P.2d at 231. Based on this finding, the Court

23 of Appeals held that a “jury could have found that Dawson thereby breached his fiduciary duty to

24 Rhue by failing to exercise the utmost good faith and by breaching the obligation of loyalty,

25
     Case 2:20-ap-00169-DPC     Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47            Desc
26                              Main Document 10Page 10 of 13
 1 fairness and honesty.” Id. The Court of Appeals went on to state that “deliberate, overt, dishonest

 2 dealings will suffice to sustain punitive damages.” Id. at 227, 841 P.2d at 232.

 3         The Rhue court eventually held that because Dawson “deliberately failed to disclose to
 4 Rhue that the agreement signed by the parties contained a buyout provision,” that he planned to

 5 dissolve the partnership, that he locked “Rhue out of the partnership offices and exercised the

 6 buyout provision,” and that he made “statements suggesting malicious intent,” the jury could have

 7 inferred that “Dawson’s actions were consciously malicious.” Id. (internal quotation omitted).
 8         Here, Moon invested $315,000 into Diego Pops for a thirty-five (35) point membership
 9 interest. See SOF, ¶ 7. Jocque wanted Moon’s membership interest for himself because he had

10 planned to issue distributions, which he did. Instead of disclosing this information to Moon, he
11 offered Moon limited information and did not disclose his knowledge that distributions were

12 occurring and going to occur. Based on this limited information, Moon could not have surmised

13 that Diego Pops was planning to issue a distribution to its members.
14         Moon sold his membership interest for a little more than he paid for the points and less
15 than a week after purchasing Moon’s membership interest, Jocque issued a distribution to himself

16 in the amount of $70,000. Thus, Jocque did not disclose this information to Moon and acquired

17 Moon’s interest for Jocque’s own benefit.

18         Moon did not discover Jocque’s February 21, 2017 and March 21, 2017 distribution until
19 after he sold his membership interest to Jocque. See SOF, ¶¶ 8-11. Moon is now aware of

20 additional distributions throughout 2017, however as specific damages are not being established

21 in this Motion, those are not discussed herein.

22                                          CONCLUSION
23         For the foregoing reasons, Moon requests that this Court enter an order determining that
24 Jocque owed a fiduciary duty to Moon with regard to Moon’s membership interest in Diego Pops

25
     Case 2:20-ap-00169-DPC     Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47           Desc
26                              Main Document 11Page 11 of 13
 1 and that Jocque breached that fiduciary duty. Further, Moon requests that this Court find that even

 2 though Moon’s exact damages will be determined at trial, Jocque’s breach of fiduciary duty is

 3 subject to punitive damages and those are appropriate in this circumstance.

 4         RESPECTFULLY SUBMITTED this 16th day of January, 2020.
 5                                           WILENCHIK & BARTNESS, P.C.
 6
                                              /s/ Ross P. Meyer
 7                                           Dennis I. Wilenchik, Esq.
                                             Ross P. Meyer, Esq.
 8                                           Jordan C. Wolff, Esq.
                                             The Wilenchik & Bartness Building
 9                                           2810 North Third Street
                                             Phoenix, Arizona 85004
10                                           admin@wb-law.com
11                                           Attorneys for Plaintiff John Moon

12 ELECTRONICALLY filed January 16, 2020,
   via AZTurboCourt.com
13
   COPY electronically transmitted by the Clerk of
14 the Court via AZTurboCourt.com
   to the Daniel G. Martin
15
   COPIES electronically served January
16
   16, 2020, using AZTurboCourt.com, to:
17
   William G. Klain, Esq.
18 Michelle H. Swann, Esq.
   LANG & KLAIN, P.C.
19 6730 N. Scottsdale Road, Suite 101
   Scottsdale, Arizona 85253-4408
20
   wklain@lang-klain.com
21 MSwann@lang-klain.com
   filing@lang-klain.com
22 Attorneys for Defendants

23

24

25
     Case 2:20-ap-00169-DPC     Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47           Desc
26                              Main Document 12Page 12 of 13
 1 Robert T. Mills, Esq.
   Sean A. Woods, Esq.
 2 Mills + Woods, PLLC
                  th
 3 5055 North 12 Street, Suite 101
   Phoenix, Arizona 85014
 4 docket@millsandwoods.com
   Attorneys for Plaintiff D2W, LLC
 5
   COPY emailed on January 16, 2020, to:
 6

 7 Chad Landau, for himself
   and for Karen Doris, LLC
 8 1412 Copper Trace
   Cleveland Heights, Ohio 44118
 9 Chad.m.landau@gmail.com

10
      /s/ Christine M. Ferreira
11

12

13
14

15

16

17

18

19

20

21

22

23

24

25
     Case 2:20-ap-00169-DPC       Doc 26 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
26                                Main Document 13Page 13 of 13
